Title: To Thomas Jefferson from Tucker Moore Woodson, 15 April 1805
From: Woodson, Tucker Moore
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charlottsville April 15th. 1805.
                  
                  Inclosed you find a letter written by Joseph Woodson now resident at Manchester. My acquaintance with this young Man will not justify my saying any thing for or against him—Yet I feel it a duty owed to all to promote so far as I can the hapiness of my fellow man. This duty otherwise than letting Known the wish he expresses for serving his Country & himself could not be discharged
                  I am Sir Most Respectfully yr Ob Servant
                  
                     T M Woodson 
                     
                  
               